Citation Nr: 1234118	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  06-34 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased initial evaluation for anemia, rated as noncompensable prior to April 14, 2006, and 10 percent disabling thereafter. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1997 to April 2001. 

This matter comes to the Board of Veterans Appeals (Board) from an October 2010 Order by the United States Court of Appeals for Veterans Claims (Court), which endorsed an October 2010 Joint Motion for Remand and vacated a December 2009 Board decision, which in pertinent part, denied entitlement to an initial compensable evaluation for anemia. 

As a matter of background, the matter was initially before the Board on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  In the March 2006 rating decision, the RO granted service connection for anemia and assigned a noncompensable disability rating, effective from August 19, 2005.  The Veteran appealed the initial assigned rating giving raise to the current appeal. 

In September 2011, the Board remanded the matter for additional development.

By the way of a June 2012 rating decision, the RO increased the assigned evaluation for anemia to 10 percent, effective from April 14, 2006.  Since Veteran is presumed to seek the maximum available benefit for the disability, the increased rating claim remains in controversy.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

A review of the additional VA treatment records obtained since the matter was remanded by the Board in September 2011 shows that the Veteran has been seeking private medical treatment from Physicians for Women, in Richmond Virginia for her anemia-related problems since April 2011.  See VA treatment record dated in May 2011.  The record does not reflect that any attempt has been made to obtain those private treatment records and associate them with the claims folder.  The RO/AMC should seek the Veteran's assistance in obtaining those outstanding records of pertinent private treatment.  The Board reminds the Veteran that VA's duty to assist is not a one-way street.  If a veteran wishes help, the veteran cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193  (1991).

Also, a review of the record reveals that the Veteran was scheduled for a VA examination on April 12, 2011, but she failed to report.  While the record reflects that the Veteran was notified by the RO that she would be scheduled for an examination, there is no indication that she received notice of the actual date of the upcoming examination prior to the date of that examination.  

Consequently, the Board finds that the Veteran should be scheduled for another VA examination in accordance with its February 2011 remand directives.  The Veteran should be contacted at her proper address and informed of the time and place of any such examination prior to the date of such examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC obtain any outstanding VA records of the Veteran's pertinent medical treatment that are not yet on file.

2.  The RO/AMC should seek the Veteran's assistance in obtaining outstanding private treatment records from Physicians for Women, in Richmond Virginia for her anemia-related problems since April 2011. 

3.   If any identified records cannot be obtained, a memorandum should be included in the file explaining the procedures undertaken to attempt to find the records and the reasons why such attempts were not fully successful.

2.  Once all the available records have been associated with the claims folder, the RO/AMC should again schedule the Veteran for a VA examination to determine the current severity of the Veteran's anemia.  The claims file and a copy of this REMAND should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  This fact should be so indicated in the examination report. 

All studies indicated should be performed, and in particular, a laboratory study should be performed to determine the Veteran's current hemoglobin level.  All the results from the indicated studies should be made available to the examining physician prior to the completion of his or her examination report. 

In the examination report, the examiner should identify all manifestations of the Veteran's disability and all functional impairment due to the disability, or if the Veteran's condition is asymptomatic. 

The examiner should provide a rationale for any the opinions expressed in the examination report. If the examiner determines that it is not feasible to respond to any of the inquiries mention above, the examiner should explain why it is not feasible to respond.

3.  Thereafter, the RO should review the claims folder to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  The RO should then readjudicate the claim on appeal. If any benefit sought remains denied, the RO should issue an appropriate SSOC and provide the Veteran and her representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless she is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


